Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered September 8, 1971, convicting him of grand larceny in the third degree, after a nonjury trial, and sentencing him to three months’ imprisonment in the Suffolk County Jail. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an unconditional discharge. As so modified, judgment affirmed. In light of defendant’s good character, the absence of any prior institutional record, and the underlying facts regarding the crime for which defendant was convicted, it is our opinion that the interests of justice would best be served by the modification made herein. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.